PER CURIAM.
The respondent below, Gisela E. Aguilar, timely appeals from an amended final order that ordered her to pay a $50 administrative fine within 30 days by cashier’s check or money order to the Department of Agriculture and Consumer Services, Division of Licensing. The amended final order also provided that Aguilar’s “[failure to make timely payment shall result in the automatic suspension of any licenses issued to Respondent or the denial of any licenses applied for pursuant to Section 493.6118(6), Florida Statutes.”
We have reviewed both the brief submitted by Aguilar and the record on appeal, *1067but find no basis for reversing the amended final order. However, we would like to note that section 493.6118(6) provides in part that “[a]n individual’s ... license becomes automatically suspended if a fíne imposed against the individual ... is not paid within 30 days after the date of the final order, and remains suspended until the fine is paid.” § 493.6118(6), Fla. Stat. (2003) (emphasis added). Further, section 493.6118(6) also provides that “[n]otwith-standing the provisions of this subsection, an individual’s ... license may not be suspended ... when the licensee ... has an appeal from a final order pending in any appellate court.”
Affirmed.